Citation Nr: 1336122	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  06-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for cysts or lipomata on torso, including as due to undiagnosed illness under 38 C.F.R. § 3.317.

2. Entitlement to service connection for dermatitis, claimed as tinea corporis, including as due to undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in pertinent part, denying the benefits presently sought on appeal.

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Then in January 2008, a hearing was held at the RO before a Veterans Law Judge (VLJ) of the Board (referred to as a "Travel Board" hearing).  Transcripts of both proceedings are of record.  

The VLJ who conducted the January 2008 Travel Board hearing has since retired from the Board.  In August 2013, the Board sent correspondence to the Veteran requesting clarification of whether he wanted a new hearing before the judge who would ultimately decide this case, notifying him that absent a response within a    30-day timeframe the Board would proceed with adjudication of the appeal.  See 38 C.F.R. § 20.707 (2013).  The Veteran has not responded.  

This case has been remanded several times, most recently in June 2011 for purpose of providing the Veteran an adequate and sufficiently detailed VA Compensation and Pension examination, along with a medical opinion regarding the etiology of the dermatological disorders claimed.  Thereafter, it was determined by the RO (though the Appeals Management Center (AMC)) that the Veteran failed to appear for the scheduled VA examination, and a September 2012 Supplemental Statement of the Case (SSOC) was issued continuing denial of the claims on appeal.  The matter was then returned to the Board.

Also during pendency of this appeal, by proper filing undertaken in July 2012,          the Veteran appointed the Veterans Service Organization (VSO) denoted on the  title page as his current designated representative in this matter. 

Unfortunately, as still further development of the evidence is required, the appeal again is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On receipt of the Veteran's November 2012 correspondence explaining his nonappearance at the prior scheduled VA Compensation and Pension examination and requesting a rescheduled examination, the Board sees fit to remand this case for the new exam.  The exact circumstances under which the Veteran reports he did not timely receive notice of the VA examination are not readily clear, but in light of VA's duty to assist, and accepting the Veteran's explanation at face value the Board grants the request for re-examination.  

Regarding a new examination, the Board observes that it is critical that this medical inquiry answer the issues dispositive to this case, as the Board repeatedly attempted to ensure through prior remands.  All proper action should be taken to prevent the need for any further remand.  The RO/AMC is reminded that under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To this end, the VA examination provider must provide an opinion regarding whether the claimed dermatological conditions are directly related to or were incurred in military service, along with a clear supporting rationale.                   

While this case is on remand, the RO/AMC should also consider in the first instance evidence submitted by the Veteran in November 2012 comprised of his personal statement, and various personnel records associated with his recent post-service employment.  This evidence and information should be considered upon the issuance of the next Supplemental Statement of the Case in this matter.  See 38 C.F.R. § 19.31 (2013).  

In addition, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since July 1991.  

2. Thereafter, schedule the Veteran for a  VA examination with a dermatologist, and during an "active" phase of his claimed skin conditions.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.

The examiner should provide diagnoses of any and all current dermatological conditions, previously claimed as (1) cysts or lipomata on the torso; and (2) dermatitis, claimed as tinea corporis.   

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any environmental exposures while the Veteran was stationed in the Persian Gulf.  

In providing this opinion, the examiner must consider the Veteran's lay statements, as well as the service treatment records showing the following:

i. complaints of lumps, lesions, or rashes in several locations

ii. a small cluster of erythematous papules in the right inguinal region (felt to be either possible folliculitis or, in the case of two of the lesions, concurrent molluscum contagiosum);

iii. a nevus and/or mole behind the left ear (which was removed after it changed in color, with a subsequent pathological diagnosis of a pigmented compound nevus).

The examiner is reminded that a complete supporting rationale for any opinion expressed must be provided.

3. Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claims on appeal, based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  

These claims must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

